Citation Nr: 1022038	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-27 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for service connection for a seizure disorder.

2.  Entitlement to an earlier effective date for service 
connection for status post (s/p) arthrodesis, right thumb 
metacarpophalangeal joint.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 
1983.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision that was 
issued by the Regional Office (RO) in Roanoke, Virginia.  
Issue #1 was remanded in April 2008.

While the case was undergoing remand development, a May 2008 
notice of disagreement (NOD) was filed by the Veteran and 
indicated that he disagreed with the effective date that was 
assigned for his s/p arthrodesis, right thumb 
metacarpophalangeal joint.  Service connection was granted in 
a rating decision of the Roanoke RO dated in July 2007.  As 
will be pointed out below, an unprocessed NOD should be 
remanded, not referred, to the RO for issuance of a statement 
of the case (SOC). Manlincoln v. West, 12 Vet. App 238, 240- 
241 (1999). Therefore, that issue was added to the title page 
and is remanded below. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claim to reopen his claim for service 
connection for a seizure disorder previously came before the 
Board and, as noted, was remanded for additional development 
in April 2008.  Among the additional development prescribed 
was to obtain copies of treatment records from the VA Medical 
Center (VAMC) in Atlanta, Georgia from 1993, which was when 
the Veteran claimed that he was first diagnosed with 
epilepsy.  While the record reflects that the RO/AMC 
requested records from 1977, and the VAMC responded by 
providing medical records "dated 1997 to [present]."  The 
claims file does not indicate that any follow up attempt was 
made to determine whether treatment records from prior to 
1997 existed and, if so, to obtain them.  The Veteran is 
entitled to substantial compliance with the instructions set 
forth in prior Board remands.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Since the RO/AMC did not substantially 
comply with the Board's remand instructions as set forth 
above, the Veteran's appeal of the denial of his application 
to reopen his claim for service connection for a seizure 
disorder must be remanded.  

Additionally, review of the claims file indicates that the 
Veteran timely filed a notice of disagreement regarding the 
effective date for service connection for s/p arthrodesis, 
right thumb metacarpophalangeal joint.  As explained in the 
introduction, the May 2008 NOD that was submitted by the 
Veteran indicated that he disagreed with the effective date 
that was assigned for service connection for this disability.  
The claims file does not indicate that any action was taken 
with respect to this NOD and it is remanded for issuance of 
an SOC. See 38 C.F.R. §§ 3.160(c), 19.26 (2008). See also 
Manlincoln, 12 Vet. App. at 240-241. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should make another attempt 
to get the Veteran's Atlanta VAMC records 
for the period prior to 1997, including s 
any records from 1993.  If these records 
do not exist or are unavailable, this 
should be specifically documented in the 
claims file.  A negative response should 
be requested from the VAMC if there are no 
records that are responsive to this 
request.

2.  After completion of the above 
development, the Veteran's application to 
reopen his claim for service connection 
for a seizure disorder should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond thereto.  

3.  The RO should issue a statement of the case 
to the Veteran and his representative that 
addresses the issue of the effective date for 
service connection for the Veteran's s/p 
arthrodesis, right thumb metacarpophalangeal 
joint.  The Veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  To perfect the 
appeal, he must timely file a substantive 
appeal; otherwise the appeal should be closed 
without returning it to the Board.  Thereafter, 
if the appeal is timely perfected, and if 
indicated, this issue should be returned to the 
Board for the purpose of appellate disposition. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

